Citation Nr: 1038245	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  07-21 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right foot disorder.  

2.  Entitlement to service connection for a left heel disorder.  

3.  Entitlement to service connection for a right hip disorder.  

4.  Entitlement to service connection for a right knee disorder.  

5.  Entitlement to an increased evaluation for residuals of a 
left ankle injury with posterior talus exostosis, postoperative, 
currently rated as 20 percent disabling.  

6.  Entitlement to an increased evaluation for 
pseudofolliculitis, currently rated as zero percent disabling.  

7.  Entitlement to service connection for a left knee disorder.  

8.  Entitlement to service connection for a left hip disorder, to 
include as secondary to service-connected left ankle disorder.  

9.  Entitlement to service connection for a cervical spine 
disorder, to include as secondary to service-connected left ankle 
disorder.  

10.  Entitlement to service connection for a lumbar spine 
disorder, to include as secondary to service-connected left ankle 
disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from April 1967 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from February and October 2007 rating determinations of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas.

The Veteran appeared at a Travel Board hearing at the RO before 
the undersigned Veterans Law Judge in July 2010.  A transcript of 
the hearing is of record.  

The issues of entitlement to service connection for a left knee 
disorder; a left hip disorder, to include as secondary to 
service-connected left ankle disorder; a cervical spine disorder, 
to include as secondary to service-connected left ankle disorder; 
and a lumbar spine disorder, to include as secondary to service-
connected left ankle disorder, are remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required on his part.  


FINDING OF FACT

At his July 2010 Travel Board hearing, the Veteran submitted in 
writing and also testified that he wished to withdraw his appeal 
as to the issues of entitlement to service connection for a right 
foot disorder; a left heel disorder; a right hip disorder; and a 
right knee disorder; along with the issue of entitlement to an 
increased evaluation for residuals of a left ankle injury with 
posterior talus exostosis, postoperative and pseudofolliculitis.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran, as it 
relates to the issues of entitlement to service connection for a 
right foot disorder; a left heel disorder; a right hip disorder; 
and a right knee disorder, and the issue of an increased 
evaluation for residuals of a left ankle injury with posterior 
talus exostosis, postoperative and pseudofolliculitis, have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 
38 C.F.R. § 20.204 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn in 
writing or in testimony at a hearing.  38 C.F.R. § 20.204.  The 
Veteran, at his July 2010 hearing, withdrew his appeal both in 
writing and through testimony as to the issues of service 
connection for a right foot disorder; a left heel disorder; a 
right hip disorder; a right knee disorder; and the issue of 
entitlement to higher ratings for residuals of a left ankle 
injury with posterior talus exostosis, postoperative and 
pseudofolliculitis.  

Hence, there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice as it relates to this issue.


ORDER

The appeal, as to the issues of entitlement to service connection 
for a right foot disorder; a left heel disorder; a right hip 
disorder; and a right knee disorder; and the issue of higher 
ratings for residuals of a left ankle injury with posterior talus 
exostosis, postoperative and pseudofolliculitis, is dismissed.




REMAND

Regarding the claims of service connection for left hip, lumbar 
spine, and cervical spine disorders, at the July 2010 hearing, 
the Veteran indicated that he sustained injuries to his left hip, 
lumbar spine, and cervical spine at the same time that he 
sustained the injury to his service-connected left ankle 
disorder.  He also testified that he had had continuous problems 
with his neck, lumbar spine, and left hip since he was involved 
in an inservice motorcycle accident in Greece in 1968.  

Service treatment records show that the left ankle injury 
occurred in July 1968.  The service treatment records also show 
that the Veteran had complaints of back and neck pain before and 
after the left ankle injury.  Service treatment records show that 
in February 1968, the Veteran reported having pain in the back 
and right thigh.  In May 1968, he reported having a sore neck and 
a sprain of the left trapezius was diagnosed.  In December 1969 
and May 1971, the Veteran had complaints of back pain.  A January 
1972 separation examination report notes that the Veteran 
reported that he had pulled a muscle in the right shoulder and 
back in November 1971.  He reported having a trick and locked 
knee and swollen and painful joints.  

The Board notes that cervical and lumbar spine degenerative joint 
and disc disease and degenerative joint disease of the left hip 
have currently been diagnosed.  Recent VA treatment records that 
have been associated with the claims folder note that the Veteran 
was involved in a motorcycle accident in 1968 while in service, 
with possible onset of the claimed injuries dating to the time of 
the accident.  See the March 2010 VA treatment record.  

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability; 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed disability 
may be related to service.  McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006).  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon v. Nicholson, at 83.  

While the Board notes that the Veteran was afforded VA 
examinations in October 2006 and August 2007, the examiners did 
not address whether it was at least as likely as not that the 
claimed disorders were related to the Veteran's period of 
service, either on a direct or presumptive basis.  

The Veteran also argues that the claimed disorders are secondary 
to his service-connected left ankle disorder.  Under 38 C.F.R. 
§ 3.310(a), service connection may be granted for disability that 
is proximately due to or the result of a service-connected 
disease or injury.  The Court of Appeals for Veterans Claims 
(Court) has held that service connection can be granted for a 
disability that is aggravated by a service-connected disability 
and that compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. Brown, 7 
Vet. App. 439 (1995).  The Board notes that 38 C.F.R. § 3.310 was 
revised, effective October 10, 2006.  Because the Veteran filed 
his currently appealed claim prior to the date of the 38 C.F.R. 
§ 3.310 regulation change, whichever version of 38 C.F.R. § 3.310 
that is most favorable to the Veteran should be applied in 
adjudicating the issue.  

While the October 2006 and November 2007 VA examiners indicated 
that the Veteran's left hip and lumbar spine disorder were less 
likely than not related to his service-connected left ankle 
disorder, they did not address the question of aggravation of 
either of these disorders by the service-connected left ankle 
disorder.  Moreover, neither VA examiner discussed what 
relationship, if any, there was between the Veteran's current 
cervical spine disorder and his service-connected left ankle 
disorder.  Based upon the above, an additional VA examination is 
warranted.

With regard to the Veteran's claim of service connection for a 
left knee disorder, the Board notes that the Veteran has 
indicated that his left knee problems began in 1970 as a result 
of having sustained an injury while playing football.  A review 
of the Veteran's service treatment records reveals that he 
sustained an injury to his right knee while playing football.  
The Veteran also reported receiving treatment for his left knee 
in 1973 at the Dallas VA Medical Center.  The Veteran testified 
that his left knee had bothered him since service.  A January 
1972 separation examination notes that the Veteran reported 
having knee stiffness and popping when walking.  

The Board notes that X-rays of the left knee have shown narrowing 
of the medial compartment.  The Board further observes that while 
examiner stated that the Veteran's left knee disorder was less 
likely than not related to his service-connected ankle disorder, 
he did not address whether the Veteran's left knee disorder was 
related to his period of service.  The VA examiner also did not 
address the question of aggravation of a left knee disorder by 
the service-connected left ankle.  As such, an additional VA 
examination is warranted.  

Furthermore, as the Veteran testified as to having received 
treatment for a left knee disorder at the Dallas VAMC in 1973, 
which would be in close proximity to service, an attempt must be 
made to obtain these records.  VA is deemed to have constructive 
knowledge of documents which are generated by VA agents or 
employees.  Bell v. Derwinski, 2 Vet. App. 611,612- 13 (1992).   

The RO should also contact the Veteran by letter and request that 
he provide sufficient information, and if necessary 
authorization, to enable the RO to obtain any pertinent treatment 
records showing treatment for the claimed disabilities.   

The RO should make an attempt to obtain any treatment records 
identified by the Veteran. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all treatment records 
of the Veteran from the Dallas VAMC from 
January 1973 to the present.  

2. The RO should take appropriate steps to 
contact the Veteran and ask her to identify 
all medical treatment for the claimed 
disabilities.  The letter should request 
sufficient information to identify the 
health care providers, and if necessary, 
signed authorization, to enable VA to 
obtain any additional evidence.  If the 
Veteran adequately identifies the health 
care providers and provides the completed 
authorizations, request legible copies of 
all pertinent clinical records that have 
not been previously obtained, and 
incorporate them into the Veteran's claims 
file.  The letter should invite the Veteran 
to submit any pertinent medical evidence in 
support of his claim to VA.

3.  Thereafter, schedule the Veteran for a 
VA examination to determine the nature and 
etiology of any current cervical spine, 
lumbar spine, left hip, and left knee 
disorder.  All indicated tests and studies 
should be performed, including X-rays, and 
all findings must be reported in detail.  
The claims folder must be made available to 
the examiner for review and the examiner 
should note such review in the report.  

The examiner should offer an opinion on the 
following questions: a) Is it at least as 
likely as not (50 percent probability or 
greater) that any cervical spine, lumbar 
spine, left hip, or left knee disorder, if 
found, is related to the Veteran's period 
of active service, including as a result of 
injuries sustained in an inservice 
motorcycle accident?  b) If not, is it at 
least as likely as not that the Veteran's 
service-connected left ankle disorder 
caused or aggravated (permanently worsened 
in severity) any current cervical spine, 
lumbar spine, left hip, or left knee 
disorder?  The examiner must provide 
detailed rationale for each of these 
opinions.

4.  The RO/AMC should readjudicate the 
remaining issues on appeal.  If any benefit 
sought is not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case 
containing all pertinent laws and 
regulations and afforded an opportunity to 
respond before the record is returned to 
the Board for future review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
C.L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


